October 20, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because Applicant uses the word “invention” in the Abstract, which is improper language for the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In claims 1-12, Applicant uses the phrase “characterized in that” which is improper claim language.  In claim 2-12, Applicant needs to insert “The” at the very beginning of each dependent claim in front of “Seat”.
In claim 1, line 4, the phrase “called seat axis” is off language.  That part of the claim is narrative in form and reads like the specification. Furthermore, Applicant needs to decide if he is going to define that particular axis as the “pivot axis” or the “seat axis” and use that term throughout all of the claims.  On line 5, “the depth direction” lacks antecedent basis. On line 6, “the front” lacks antecedent basis.  Is “the front” the same thing as “the front region”?  On lines 7-8, “the rear” lacks antecedent basis.  Is “the rear” the same thing as “the rear region”?
In claim 2, line the language “called saddle axis” is unclear and confusing language. That part of the claim is narrative in form and reads like the specification.  Again, Applicant should probably use the term “saddle axis” throughout the claim since in claim 1, Applicant has already defined a “pivot axis”, that is also called the “seat axis”.  On lines 4-5, “the depth direction” lacks antecedent basis. On line 6, “the front” lacks antecedent basis.  Is “the front” the same thing as “the front region”?   
In claim 3, lines 2-3, “the pivoting travel” lacks antecedent basis.  On line 3, “if applicable” is unclear and confusing language.
In claim 4, lines 2-3, “if applicable” is unclear and confusing language.
In claim 5, line 2, “if applicable” is unclear and confusing language.  On line 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In claim 7, lines 2-3, “the depth direction” lacks antecedent basis.
In claim 8, line 3, “the depth direction” lacks antecedent basis.  On line 4, “each portion” lacks antecedent basis.  Should “each portion” have been - - each part - - instead since earlier in the clam Applicant defines that the “saddle is formed by two parts”? On line 5, “the separation” lacks antecedent basis.  Applicant has only defined that the “saddle is formed by two parts” but has not defined that there is a separation between the two or that they are separated. On line 5, “the two portions” lacks antecedent basis.  As explained above, Applicant defines “saddle is formed by two parts” and not “two portions”
In claim 9, lines “its two lateral zones” lacks antecedent basis.  Nowhere in claim 9 or in any of the other claims has applicant defined that the “saddle” has “two lateral zones”. Also, to what is “its” referring?  Applicant should avoid using pronouns in claim language.
In claim 10, line 2, “the sagittal plane” lacks antecedent basis.
In claim 11, lines 2-3, “for nesting height adjusting wedge” is unclear and confusing language.  There appears to be text missing from the phrase.  Should the word - - a - - be inserted in front of the word “height”?  On line 3, “the curve” lacks antecedent basis.
In claim 12, line 2, Applicant uses the word “it”. To what is “it” referring?  Applicant should avoid using pronouns in claim language. On line 2, “the maximum tilting amplitude” lacks antecedent basis.  On line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  On lines 4 and 6, Applicant uses the word “they” (2 instances).  Applicant 
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 8-9, so far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman (U.S. Patent Application Publication Nos. 2014/0132051 A1 and 2015/0173515 A1).

    PNG
    media_image1.png
    306
    229
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    186
    media_image2.png
    Greyscale


As for claim 1, Freedman teaches a seat device comprising an underframe and a seat 20 comprising a rear region and a front region,  the seat is connected to the underframe 3allowing the seat to pivot relative to the underframe about a pivot axis, called seat axis which is horizontal and orthogonal to the depth direction of the seat , said link being positioned relative to the seat ;- such that the seat-pivots toward the front when a user sits on the seat there being provided means for elastically biasing the seat in rotation toward the rear, and by the fact that the seat device further comprises: a lumbar part 18 (back 18 can serve as a lumbar part for a very tall person) which is rotationally secured to the seat and positioned so as, during use, to press against the back of the user (See Fig. 5), at the lumbar vertebrae of the latter, and a saddle 14 for supporting the top of the thighs of the user, the saddle being connected to the front region of the seat 20.
As for claim 2, Freedman teaches that the saddle -is connected to the front region of the seat 20 by a link (lugs 21,25 about axis 24) allowing the pivoting of the saddle relative to the seat about a pivot axis, called saddle axis , which is parallel to the seat axis and in front of the seat axis in the depth direction of the seat means being provided for elastically biasing the saddle (47 in rotation toward the front.
As for claim 4, Freedman teaches that the link between the seat and the underframe is a first pivot link and the link between the saddle and the seat is a second pivot link, -2-the first and second pivot links each comprising a pivot making up the seat axis and the saddle axis, respectively.
A for claim 8, Freedman teaches that the saddle is formed by two parts which are symmetrical relative to a vertical plane to which the depth direction of the seat belongs, each portion of the saddle being intended to bear the top of a respective thigh of the user, the separation between the two portions of the saddle preferably being adjustable.
A for claim 9, Freedman teaches that that the saddle comprises a front region, which is intended to support the top of the thighs of the user, directly above the axes of the coxofemoral joints of the user, and a rear region which is hollowed out in a medial zone where the ischiums of the user will be located and which rises up in its two lateral zones, so as to slightly surround the inferolateral portions of the buttock.

Claims 3, 5-7, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636